Case: 19-10665      Document: 00515325890         Page: 1    Date Filed: 02/28/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                    No. 19-10665                              FILED
                                  Summary Calendar                     February 28, 2020
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER HERNANDEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:19-CR-30-2


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Christopher Hernandez pleaded guilty to conspiracy to possess with
intent to distribute a controlled substance. The district court sentenced him to
a prison term of 168 months, the top of the Guidelines range. Hernandez
argues that he should have received a mitigating role reduction under U.S.S.G.
§ 3B1.2 and that his sentence is substantively unreasonable.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10665    Document: 00515325890     Page: 2   Date Filed: 02/28/2020


                                 No. 19-10665

      Because Hernandez did not seek the mitigating role adjustment in the
district court, our review is limited to plain error.     See United States v.
Martinez-Larraga, 517 F.3d 258, 272 (5th Cir. 2008). Hernandez does not show
that it was obvious error to sentence him as an average participant in the drug
conspiracy. Although the cooperating witness identified Hernandez only as
the bodyguard of the witness’s cocaine supplier, Hernandez helped set up the
delivery of 24 kilograms of cocaine, Hernandez’s home was used to store large
amounts of cocaine, and Hernandez’s identification was in the bedroom where
law enforcement found 8 kilograms of cocaine, multiple firearms, and over
$30,000 in cash. Hernandez fails to show that the court plainly erred in failing
to award a reduction under § 3B1.2.
      Hernandez also challenges his sentence on the ground that it is
substantively unreasonable. We see no abuse of discretion in the within-
Guidelines sentence, which is presumed reasonable on appellate review. See
Rita v. United States, 551 U.S. 338, 347–56 (2007). The district court heard
Hernandez’s arguments for a downward variance, including his argument that
he was not a leader of the conspiracy and that he had accepted responsibility
for his role in the offense. The district court also heard Hernandez’s apology,
adopted the findings and conclusions of the presentence report, expressed
concern over the number of firearms discovered at the residence, and cited its
consideration of the 18 U.S.C. § 3553(a) sentencing factors. Hernandez has not
shown that the district court, when imposing sentence, failed to consider a
significant factor, considered an improper factor, or made a clear error of
judgment in balancing the relevant factors. See United States v. Cooks, 589
F.3d 173, 186 (5th Cir. 2009). His disagreement with the sentence does not
warrant reversal. See United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
         AFFIRMED.



                                       2